Title: Enclosure: Invoice for Shipment from Julius Oliver to Thomas Jefferson, 9 October 1819
From: Oliver, Julius
To: Jefferson, Thomas


						
							
								
							
						
						Invoice of Sundries shipped by Julius Oliver on Board the Brig Lady Monroe, Captn Pullen, bound for Baltimore for account & risk of the Honorable Thomas Jefferson at Monticello, & consigned to the collector of the custom House at Baltimore   Vis.
						
							
								
									T.J.
									
								
								No 1 a 
								6.
								6.
								Boxes, Purchased of Mr J. L. Bergasse
								 
								 
								 
								 
								 
							
							
								
								
								 
								 
								
									Contg
								
								144. Bottles red Wine of 1815
								@ F1.
								144
								.
								—
								 
								
							
							
								 〃
								
								7
								1.
								do  〃
								20. Bot. old muscat wine
								@ F2.50.
								50
								.
								—
								 
								
							
							
								
								
								 
								 
								   〃
								 4  〃 do  Vin Cuit
								〃 2.
								8
								.
								—
								 
								
							
							
								
								
								 
								 
								
								 Custom House Duties
								 
								4
								.
								10.
								206
								.
								10.
							
							
								
								
									〃
								
								1.
								1.
								
									Double Cask Purchased of Mr Jn Jh Chevalier Contg
								
								
								 
								 
								 
								
							
							
								 
								 
								
								
									31. Veltes muscat wine of Rivesalte of 1811. (drawn of
											clear)
								
								350
								 
								—
								 
								
							
							
								 〃
								〃 2 a
								4.
								3.
								
									Boxes of 50. Bot. each of Ledenon wine of 1809 togr 150. Bottles
								
								@ F2
								300
								.
								—
								 
								
							
							
								 〃
								
									〃
								
								5.
								1.
								do Contg
								
								
									18. Bot. Vin Cuit of Provence of 1809.
								
								@ F1.50c
								27
								.
								—
								 
								
							
							
								
								
								 
								 
								 
								
									 6. Bot. Claret wine of Limoux
								
								@ F2
								12
								 
								—
								 
								
							
							
								
								
								 
								 
								
								 Custom H. Duties
								 
								6
								.
								55.
								695
								.
								55.
							
							
								
									T.J.
								
								Huille
								1.
								do Contg
								24 Bottles first quality Sweet Olive Oil of aix @ F2. ⅌. B.
								48
								.
								—
								 
								
							
							
								
								
								 
								 
								
								  Box
								 
								2
								.
								—
								
									
										
									
									50
								
								.
								—
							
							
								 〃
								Macaroni
								1.
								do  〃
								
								108 ℔ first quality macaroni
								@ F34.%
								36
								.
								72
								 
								
							
							
								 
								 
								
								  Box
								 
								3
								.
								 
								39
								.
								72
							
							
								 〃
								Anchoix
								1.
								do  〃
								12 Double Bottles Anchovies @ 48.s ⅌ B.
								28
								.
								80.
								 
								
							
							
								
								
								 
								 
								
								  Box
								 
								1
								 
								25
								30
								 
								 5
							
							
								 〃
								Raisins
								1.
								do  〃
								50 ℔ Raisins (Muscat) @ 12s ⅌ ℔
								30
								.
								 
								 
								
							
							
								
								 
								 
								
								  Box
								 
								2
								 
								 
								 
								
							
							
								
								
								 
								 
								
									Custom House Duties on the above 4. Boxes
								
								3
								.
								65.
								35
								.
								65
							
							
								
								
								 
								 
								
									Porterage & lighterage on the above
								
								
								 
								 
								12
								.
								70.
							
							
								
								
								 
								 
								
									
										E. E.
										Marseilles
										9th Octob. 1819
										
									
								
								
								 
								 
								F 1.069
								.
								77.
							
							
								
								
								 
								 
								
									Juls Oliver 
								
								
								 
								 
								 
								
									
									
								
							
						
					